FILED
                                                             United States Court of Appeals
                                                                     Tenth Circuit

                     UNITED STATES COURT OF APPEALS February 25, 2011
                                                                 Elisabeth A. Shumaker
                            FOR THE TENTH CIRCUIT                    Clerk of Court




    UNITED STATES OF AMERICA,

                Plaintiff-Appellee,

    v.                                                   No. 10-3075
                                              (D.C. No. 6:09-CR-10093-MLB-1)
    NUREN O. MAKANJUOLA,                                  (D. Kan.)

                Defendant-Appellant.


                            ORDER AND JUDGMENT *


Before O’BRIEN, ANDERSON, and TACHA, Circuit Judges.



         Defendant Nuren Makanjuola appeals his jury conviction for violating

18 U.S.C. § 911, which makes it a crime for a person to falsely and willfully

represent himself or herself to be a citizen of the United States. Mr. Makanjoula

raises one point on appeal, arguing that, when viewed in the light most favorable




*
       After examining the briefs and appellate record, this panel has determined
unanimously to grant the parties’ request for a decision on the briefs without oral
argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument. This order and judgment is not binding
precedent, except under the doctrines of law of the case, res judicata, and
collateral estoppel. It may be cited, however, for its persuasive value consistent
with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
to the government, the evidence presented by the prosecution was insufficient to

support the jury’s guilty verdict. We disagree and affirm the conviction.

                                          I.

      Mr. Makanjuola was charged with six counts of violating § 911. The basis

of the charges were his six applications for liquor licenses, which were presented

as exhibits one through six at trial. Three applications were for licenses from the

State of Kansas (exhibits one, four, and six), and three were for licenses from the

City of Wichita, Kansas (exhibits two, three, and five). On each application,

Mr. Makanjuola’s signature appears, falsely claiming he was a citizen of the

United States. Mr. Makanjuola admitted that the signatures were his. His defense

was that he did not realize that he was claiming citizenship by signing the

applications. Mr. Makanjuola’s motions for directed verdict were denied and he

was found not guilty by a jury of counts one, two, three, and five of the

indictment. He was found guilty on counts four and six based on the

representations of citizenship made in exhibits four and six. Mr. Makanjuola

appeals the denial of his motions for directed verdict and claims that the jury

verdict was not supported by sufficient evidence.

                                         II.

      “We review sufficiency of the evidence claims de novo.” United States v.

Williams, 403 F.3d 1188, 1194 (10th Cir. 2005). In doing so, we view the

evidence and all reasonable inferences therefrom in the light most favorable to the

                                         -2-
government in determining wether a reasonable jury could find the defendant

guilty beyond a reasonable doubt. Id. Under § 911, “[w]hoever falsely and

willfully represents himself to be a citizen of the United States shall be fined

under this title or imprisoned not more than three years, or both.”

Mr. Makanjuola argues that, while he falsely represented himself as a citizen of

the United States on the applications, he did not do so willfully. In Bryan v.

United States, 524 U.S. 184 (1998), the Supreme Court endorsed the following

jury instruction explaining when a person acts “willfully”:

             A person acts willfully if he acts intentionally and purposely
      and with the intent to do something the law forbids, that is, with the
      bad purpose to disobey or to disregard the law. Now, the person
      need not be aware of the specific law or rule that his conduct may be
      violating. But he must act with the intent to do something that the
      law forbids.

Specifically, Mr. Makanjuola argues: (1) that there was insufficient evidence to

show that his false representations were made with any intent to disobey or

disregard the law, and (2) that the jury’s acquittal on four of the six counts show

that there was not sufficient evidence for conviction on the other two.

                                          A.

      Mr. Makanjuola’s first assertion is that there was not sufficient evidence to

show that he acted willfully by intending to disobey or disregard the law. At

trial, Mr. Makanjuola asserted that when he decided to open a sports bar and was

applying for his initial liquor license with the State of Kansas, he appointed his


                                          -3-
wife Karen as the “Process Agent with Power of Attorney,” (Process Agent)

because he was told by an employee of the Kansas Department of Revenue he had

to appoint a citizen of the United States. He followed those instructions. He

claims that on the subsequent Kansas license applications—the applications that

served as the basis for the counts on which he was convicted—he appointed

himself process agent because an employee of the Department of Revenue told

him that was the correct procedure. He asserts that had he known he could not

have signed as he did, he knew a number of United States citizens who could have

acted as agents and signed in his stead. He claims he had never hidden the fact

that he was a non-citizen from any parties or agencies. Mr. Makanjuola points

out that the government’s main witness testified that when he was confronted with

the applications, he broke down, claiming that he had not read the documents

before signing them.

      But, on appeal, we are required to view the evidence, and the reasonable

inferences therefrom, in the prosecution’s favor. The relevant portions of the

applications that Mr. Makanjuola signed are not difficult to understand. Exhibits

four and six both make clear that the person signing the application–Mr.

Makanjuola–is representing that, as the person listed in “Section 4” of the

application, he is a “UNITED STATES CITIZEN and KANSAS RESIDENT[.]”

Aplee. App., Vol. II, at 23, 27. Further, Mr. Makanjuola was at least on notice

that non-residents were restricted in some ways in regard to Kansas liquor

                                        -4-
licenses, because he testified that he was told at one point that he could not serve

as the Process Agent on those applications. Thus, his testimony that he

subsequently signed identical applications wherein he appointed himself to that

prohibited position because he was told to when he called the State for help in

filling out the renewal application, could be viewed as less-than-credible by a

reasonable jury. While he testified that he advised the State that his ex-wife

could no longer serve as Process Agent, he did not testify that he told the person

he was speaking to that he was not a United States citizen. Consequently,

viewing the evidence and all reasonable inferences therefrom in the light most

favorable to the government, we hold that a reasonable jury could have found

Mr. Makanjuola guilty beyond a reasonable doubt as to counts four and six.

                                          B.

      Mr. Makanjuola’s second assertion is that the jury’s verdict was internally

inconsistent and that this inconsistency undermines the guilty verdict on counts

four and six. He asserts that “[t]here was no evidence in the case that would

distinguish the filling out and filing of the State liquor applications that were

Government’s Exhibits Four and Six from any of the other documents or from any

of the other charges.” Aplt. Br. at 11. In essence, he asserts that the actions he

took in regard to the counts he was acquitted of are indistinguishable from the

actions that he took in regard to the counts he was convicted of. We disagree.




                                          -5-
      First, we note that inconsistency, standing alone, is not a valid reason to

reverse the convictions.

            “The most that can be said in such cases is that the verdict
      shows that either in the acquittal or the conviction the jury did not
      speak their real conclusions, but that does not show that they were
      not convinced of the defendant’s guilt. We interpret the acquittal as
      no more than their assumption of a power which they had no right to
      exercise, but to which they were disposed through lenity.’”

United States v. Powell, 469 U.S. 57, 63 (1984) (quoting Dunn v, United States,

284 U.S. 390, 393 (1932)) (further quotation omitted). The Court further held in

Powell that

      a criminal defendant already is afforded protection against jury
      irrationality or error by the independent review of the sufficiency of
      the evidence undertaken by the trial and appellate courts. This
      review should not be confused with the problems caused by
      inconsistent verdicts. Sufficiency-of-the-evidence review involves
      assessment by the courts of whether the evidence adduced at trial
      could support any rational determination of guilty beyond a
      reasonable doubt.

469 U.S. at 67. We have determined above that the evidence was sufficient to

support the guilty verdicts.

      But we disagree that the verdict is necessarily inconsistent.

Mr. Makanjuola was convicted on counts four and six. As noted above, these

counts were supported by exhibits four and six, which were two of the Kansas

applications. Exhibit one was the first Kansas application and was the application

wherein Mr. Makanjuola had appointed his wife as Process Agent because he was

told he had to appoint a United States citizen. Nevertheless, on exhibits four and

                                         -6-
six he appointed himself as Process Agent, allegedly because he was told to do so

when he informed the State he was no longer married to the previous Process

Agent. But he did not testify that he informed the person he spoke with that he

was not a United States citizen, and the jury might simply have determined that,

having admitted that he had been specifically informed at one point that he could

not serve as Process Agent without being a citizen, his appointment of himself to

that position on subsequent applications was done with the intent to deceive. It is

thus possible the jury decided he should be convicted as to the representations

made on these applications, but acquitted as to the others.

                                         C.

      Mr. Makanjuola’s convictions are AFFIRMED.


                                                    Entered for the Court



                                                    Deanell Reece Tacha
                                                    Circuit Judge




                                         -7-